Citation Nr: 1210216	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint disease (DJD) of the cervical spine, from September 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1991 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for DJD of the cervical spine, effective April 9, 1990.  In October 1991, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  According to a June 1992 supplemental statement of the case (SSOC), a statement of the case (SOC) was issued in November 1991.  Correspondence from the Veteran's representative (VA Form 1-646) dated in May 1992 was accepted as a substantive appeal, in lieu of a VA Form 9.

In March 1994, the Board remanded the claim on appeal to the RO for additional development.  After accomplishing the requested action, the RO issued a February 1995 decision increasing the rating for DJD of the cervical spine from 10 to 30 percent, effective December 20, 1989 (the date of the claim for service connection).  In a September 1995 SSOC, the RO continued the 30 percent rating and returned this matter to the Board for further appellate consideration.  

In November 2000, the Board remanded the claim to the RO to schedule the Veteran for a Board hearing at the RO (Travel Board hearing).  In May 2002, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In December 2008, the Board   remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the RO continued to deny a rating in excess of 30 rating (as reflected in a December 2009 SSOC), and returned the matter to the Board for further appellate consideration.  

Because this appeal emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim on appeal in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing claims for higher initial ratings from claims for higher ratings for already service-connected disabilities).  

In September 2010, the Board denied an initial rating in excess of 30 percent for DJD of the cervical spine for the period from December 20, 1989 through September 22, 2002, and remanded the matter of a rating in excess of 30 percent for DJD of the cervical spine from September 23, 2002, to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further consideration.

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter remaining on appeal.  

The Board notes that the 30 percent rating for the Veteran's DJD of the cervical spine was initially assigned under Diagnostic Codes (DC) 5003-5290, indicating arthritis rated on the basis of arthritis rated on the basis of  severe limitation of motion of the cervical spine.   See 38 C.F.R. §§ 4.27, 4.71a (2011).  As noted in the prior decision, the Veteran's cervical spine disability now includes degenerative disc disease (DDD); hence, the Board also considered the provisions of 38 C.F.R. § 5293 (for intervertebral disc syndrome (IVDS) in evaluating the disability under consideration).

During the pendency of this appeal, the criteria for rating IVDS changed, effective September 23, 2002, and the rating criteria for all disabilities of the spine changed effective September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-51458 (2003).

Effective September 23, 2002, IVDS (still rated under DC 5293) was to be evaluated by one of two alternative methods:  on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  For purposes of evaluation under former DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Effective September 26, 2003, the DC for IVDS was renumbered as 5243.  However, the criteria for rating all spine disabilities, to include IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The revised criteria provide that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine ) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

In this case, the record raises, but does not resolve, the question of whether the Veteran has separately ratable, neurological manifestations of his cervical spine disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

October to December 2002, January to February and June 2003 private treatment records reflect the Veteran's complaints of neck pain with radiation into the arms.  Examination showed weak left biceps and grip muscles and decreased left triceps and biceps reflex.  Electroneurodiagnostic studies showed bilateral C7 and C8 radiculopathies.

A May 2007 VA examination report reflects the Veteran's complaints of neck pain that radiates to right upper extremity, laterally.  However, neurological examination seemed to be unremarkable.  The May 2011 VA examination report reflects the Veteran's complaints of back pain with radiation to the right upper extremity.  
Notwithstanding the above-noted findings, no physician has explicitly identified radiculopathy and/or other neurological impairment as (a) separately ratable manifestation(s) of cervical spine disability, or provided an assessment of the severity of any such manifestations(s), for purposes of evaluating the disability consistent with Note 1 of the General Rating Formula (referenced above).  Such information would also have a bearing on evaluating the cervical spine disability on the basis of incapacitating episodes. 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examinations-with findings responsive to the applicable rating criteria-are needed to properly assess the severity of the Veteran's service-connected cervical spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim (as the claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for further examinations of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal,  notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility. The neurological examination should be conducted first, and the report of that examination should be furnished to the orthopedic examiner.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each physician set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment(s) associated with the Veteran's cervical spine disability, to particularly include radiculopathy.  For each such diagnosed neurological impairment, the examiner should clearly indicate whether any such impairment constitutes a separately ratable neurological manifestation of the service-connected DJD of the cervical spine; and, if so, the examiner should assess the severity of such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The examiner should conduct range of motion testing of the cervical spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any ankylosis.  If ankylosis is present, the examiner should indicate whether such ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating IVDS intervertebral disc )-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks,. 

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increased rating for service-connected cervical spine disability. 

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim ,the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above)), is appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


